I would like to begin by
congratulating you, Sir, on your election as President
of the General Assembly. Your experience and wisdom
will doubtless guide us in carrying out the important
work ahead.
As we all know, that work is to immediately and
resolutely transform the high hopes of the Millennium
Summit into a better reality for the peoples for whom
the United Nations was founded.
(spoke in French)
This means assuming responsibility for our
actions and our inaction. It also means that
Governments must be ready to assume their
responsibility for their citizens.
Last week our leaders delivered here a message
of hope and determination. Their words clearly showed
that we all need the United Nations. The United
Nations is the only organization that embodies
universal values; that offers a global forum to address
common problems; and that is on the front line around
the world fighting for people.
(spoke in English)
There was another message from the Summit
about whether the United Nations is keeping up with
the times; about whether we, the Member States —
custodians of the Organization and guardians of the
Charter — have the political will to support renewal
and modernization.
When the lights turned off last Friday night here
in New York, did other lights go on around the
world — in our Chancery offices, Parliamentary
assemblies and Cabinet meeting rooms — to illuminate
the way forward? Are we all, each in our own way,
asking how we can change our ways to better help the
United Nations manage a new global agenda?
Clearly, globalization has brought unprecedented
benefits and possibilities. But it also clearly brings new
risks to people in all our countries. Many of those new
risks cross State lines, while most violent conflict now
occurs within States' borders. In both cases, the impact
is felt directly by ordinary people.
Yet the debate within the United Nations remains
driven — and too often circumscribed — by rigid
notions of sovereignty and narrow conceptions of
national interest. And action by the United Nations
remains hampered by inflexible institutional structures
that have become increasingly inward-looking, driven
by their own interests rather than by those they were
designed to serve.
The Secretary-General has, with a courage rarely
seen in public life, given us a vision of a way forward.
2

It is a vision that serves the world's people, and one
that resonates with them, even though it may aggravate
some of their Governments. He has challenged us to
follow his lead, to adopt a people-centred approach to
international relations, to move this Organization from
the sidelines to the forefront of change.
This is not a new agenda for Canada. Indeed, over
the past five years, promoting human security has been
the focus of our own approach to our changing world.
And it has been encouraging to see the shift in attitude
toward a more realistic sense of what it means to be
secure in the world as an individual.
Our leaders endorsed this new vision in their
Summit Declaration. But if we have truly come to the
understanding that security means more than protecting
borders, we must now act to turn last week's good
intentions into effective action. This means taking
responsibility to adapt our institutions, broaden
participation in their functioning, and increase
transparency and accountability to make a tangible
difference for the people we represent.
It also means responsible, accountable global
behaviour, sharing and protecting the common space
that sustains life.
Aggressive pursuit of the global arms control and
disarmament agenda is the ultimate responsible act.
Our generation built the nuclear arsenals that are
outmoded and rotting; we produced the chemical
weapons that poison people; and today we still make
and distribute the small arms that are found
everywhere: in the hands of children, the arsenals of
drug dealers and the garrisons of guerrilla fighters.
But we have also had a certain foresight to begin
building a system of international obligations and
principles to contain such behaviour. We now have to
validate and implement these instruments. Above all,
we must do nothing to damage them.
Certainly, Governments must prepare for the
defence of their people. Responsible defence is an
element of responsible government. But surely, our
responsibility to defend our citizens begins not with the
development of new weapons systems, but by
dismantling old ones: by ratifying the Comprehensive
Nuclear-Test-Ban Treaty (CTBT); by joining the 104
States parties to the Ottawa Treaty on landmines; by
implementing the international non-proliferation norms
and disarmament obligations embodied in the Treaty on
the Non-Proliferation of Nuclear Weapons (NPT); by
developing comprehensive action plans to stop the
proliferation of small arms and missile technology.
The collective action of States working for the
long-term security of their people is clearly the
preferable path. But where States are unable, or
unwilling, to protect their citizens, the United Nations,
and in particular the Security Council, has a special
responsibility to act.
Today, most wars are fought within failed States.
In these wars, it is the victimization of civilians that is
the motive, the means and the manifestation of a
conflict.
If the Council is to acquit itself of its
responsibility to these people, their protection must be
at the core of its work, not at its periphery.
This is the agenda that Canada has brought to the
Security Council over the past two years. It has not
been an easy task, but I would like to acknowledge that
the Security Council is meeting the new challenges. In
recent months, the Council's work has increasingly
focused on the protection of civilians, with action in
the areas of AIDS, physical protection, war-affected
children and sanctions reform. The Council has
recognized that dealing with these issues is critical to
building effective peace-support operations, and has
embodied this recognition in recent resolutions. Today,
we are providing members a checklist, a checklist of
responsible action in the Security Council.
(spoke in French)
The Brahimi report also proposes a plan of
action. It is a comprehensive strategy for strengthening
the United Nations capacity to help people. Canada
supports the panel's findings. We will be its strongest
advocate and can be counted upon to work tirelessly to
build the political support required to implement both
the spirit and the letter of its recommendations.
(spoke in English)
By far the most difficult challenge in protecting
civilians in armed conflict is in situations where abuse
is most severe: genocide, war crimes, crimes against
humanity, massive and systematic violations of human
rights and humanitarian law which cause widespread
suffering, loss of life and abuse.
We need a new form of deterrence against such
forms of behaviour. The establishment of an
3

International Criminal Court (ICC), which makes
impunity illegal and which holds individuals directly
accountable for their actions, is that deterrent. And if
its power to deter the abuse of people fails, the Statute
provides both a basis and a structure to take concrete
legal action to redress injustice.
The Court's Statute provides us with a unique
opportunity to fix one of the worst failings in the
international system. Today I appeal to every
Government here that has not done so to sign the Rome
Statute by December and to ratify it on an urgent basis,
so that the world's people can finally have the justice
they deserve.
Canada seeks to systematically put in place the
building blocks for a new type of international system,
one that is inspired and guided by the United Nations
Charter, but that is also prepared to deal with the
underside and underworld of globalization.
Of course, prevention is the best form of
intervention. But when preventive measures fail; when
the quiet diplomatic efforts and the targeted sanctions
do not work; when the fact-finders find facts too
horrendous to imagine; then there must be recourse to
more robust action.
The question of intervention in these instances,
including, as a last resort, the use of military force, is
fraught with difficulty and controversy. Many would
sweep it under the rug as too divisive, too difficult, too
damaging to the status quo. But Rwanda, Cambodia,
Srebrenica and Kosovo remind us that it is important to
focus on this question. It would be easy to pretend that
the humanitarian tragedies associated with these places
are a thing of the past. It would be easy, but it would be
wrong. There is no certainty that similar atrocities will
not happen again. Indeed, the opposite is more likely.
The spiral into extremes of human suffering cannot
always be constrained.
Reading the editorial page of The New York Times
on Tuesday, 12 September, we realize that some would
have us believe that the United Nations Charter was
written only to protect States and State interests:
“intervening in civil conflicts takes the United
Nations a step too far”.
I disagree. I say that in the face of egregious human
suffering it is a step in the right direction.
Nothing so threatens the United Nations very future as
this apparent contradiction between principle and
power; between people's security and Governments'
interests; between, in short, humanitarian intervention
and State sovereignty.
Last fall I stood before this body and argued that
the United Nations Charter was written for people. Our
collective agenda here is not the nation States' agenda,
or the ministers' agenda, or the diplomats' agenda. It is
the people's agenda. Indeed, “We the peoples” are the
opening words of the Charter. Those who would seek
to hide behind that document to justify inaction need
only to read its preamble to reacquaint themselves with
its original intent.
Secretary-General Annan has challenged us to
rethink what it means to be responsible, sovereign
States. Canada has responded by creating an
independent international commission on intervention
and State sovereignty. Its purpose is to contribute to
building a broader understanding of the issue, and to
foster a global political consensus on how to move
forward. The commission will be led by two co-
chairpersons — one from the developing and one from
the developed world — with the participation of a wide
range of representatives of Governments and non-
governmental organizations from all regions and under
the overall guidance of an advisory board composed of
ministers, former ministers and distinguished
practitioners from the academic, humanitarian and
legal fields.
The commission will undertake its work during
this Millennium Assembly year, and will present its
recommendations in 12 months' time. I ask those
present here in the Assembly Hall to join in this
enterprise, difficult as it may be, so that we can seek to
reconcile these concepts to find the space that we can
all share.
It is difficult, but it is not impossible. We have
done it before. Thirteen years ago, the Brundtland
Commission's report, “Our Common Future”, took two
seemingly contradictory ideas — economic
development and the protection of the environment —
and out of that contradiction forged a synthesis called
sustainable development. That new concept
fundamentally changed the way in which the world
thinks about those issues, and its work informs our
thinking to this very day. It is Canada's hope that this
new commission can diffuse the anxiety that surrounds
4

the issues of intervention and sovereignty by building a
similar bridge between our current notions of these
concepts, and in so doing help to define the way ahead
for Governments and the United Nations to tackle the
most challenging international dilemma of the twenty-
first century.
However, the responsibility no longer stops just
with Governments. The private sector must also take its
responsibility for the communities on which it depends
for its business. Ethical business is good business. The
many companies that have joined the Secretary-
General's Global Compact with Business recognize
that profit made on the backs of exploited and abused
children — by gun-running, drug dealing or conflict
diamonds — is no longer acceptable. In the globalized
economy, the world's people are the ultimate
shareholders. If they do not profit, no one will. We
must therefore work on all of these fronts and with all
of these new players to build a future where human
security is universally respected and protected. In the
meantime, there are steps that we can take to protect
the most vulnerable.
To build a world that values human security we
must start with concern and action for those who will
inherit it. It is fitting, therefore, that in this year of
fresh resolve the future of our children is a key element
of the agenda, particularly through the special session
on children that is to be held next year. Nowhere is the
safety and well-being of children more at risk than in
conflict situations. Children should have no part in war.
Yet today they are among its main victims, counting in
the millions.
(spoke in French)
Four years ago, Graça Machel brought attention
to the horrific plight of war-affected children. Since
then, action has been taken too reduce their suffering,
most notably with the appointment of Olara Otunnu as
the Secretary-General's Special Representative for
Children and Armed Conflict and, more recently, with
the historic agreement last January on the Optional
Protocol to the Convention on the Rights of the Child
on the involvement of children in armed conflict.
This week, with Graça Machel as honorary
Chairperson, Canada is hosting in Winnipeg the
International Conference on War-Affected Children.
This meeting, the first of its kind, brings together more
than 130 Governments, 60 non-governmental
organizations and private sector groups, international
organizations and young people from every region of
the world.
(spoke in English)
I am pleased that so many ministers and senior
officials from the Organization will join us in
Winnipeg this weekend. I encourage those not already
represented to attend.
The aim of the conference is twofold: to
formulate a comprehensive, global action plan and to
forge the necessary political will to implement it.
Together, we hope it will help children traumatized by
war, and ultimately eliminate their involvement and
victimization in conflict.
Earlier this week in Winnipeg, as we opened the
conference, a young Ugandan girl named Grace spoke
to me, at a meeting of young people affected by war,
about her experience as a child soldier. Her story was
one of victimization and chilling brutality. Her belief
that the international community could help her and
others like her was touching and inspiring. Her plea for
us to do so is the essence of the Organization's
vocation. Indeed, it is one of our basic responsibilities.
For me, that young woman's simple appeal makes it
clear that we have no option but to be ready, to be
willing, and to be able to forge a United Nations for the
twenty-first century.
In view of the daunting challenges ahead, any
attempt to retreat, to shut out the world or to turn away
from international engagement would be to follow a
dangerous path that is neither practical nor desirable.
The truth is that we share a common humanity. The
reality is that we are linked by the forces of history into
a common destiny. The fact is that the answers to our
problems lie in strengthening, not diminishing, global
cooperation and global solutions.
In today's world, the security of States and the
security of people are indivisible. Providing for that
security is a necessary precondition for success in other
important endeavours, such as advancing economic aid
and trade development. In this new century, too many
people like Grace are still subject to the worst of the
past century: to the scourge of war, to human rights
abuses and to too few prospects for social progress and
a better standard of living. Yet the hopes contained in
the United Nations Charter still have meaning for them,
and indeed relevance for all of us. Fulfilling its
aspirations is our enduring goal and fundamental
5

responsibility. With human security as our guide, let us
make it our focus as we renew our commitment to the
purposes of the United Nations and to a better future
for Grace and for all the people that we represent.
This goal is a responsibility that I have been
honoured to share with many of those present here over
the past five years. It is a goal that we must all
continue to strive towards — whatever our position in
life, whatever our title — in order to ensure that this
system we have built does not surrender to the cynics
who offer no alternatives, or to the game players who
paralyse the transcendent purposes of the United
Nations for simple transitory diplomatic points.
Only in so doing will we truly live up to the
promise contained in the Charter: to serve the majesty
of the people and to make this Organization work for
them.